 Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 1 of 15 PageID #: 263




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

APS TECHNOLOGY, INC.,


               Plaintiff,                            CIVIL ACTION NO: 1:19-cv-01166-MN
        v.
VERTEX DOWNHOLE, INC.,                                    JURY TRIAL DEMANDED
VERTEX DOWNHOLE, LTD.,

               Defendants.



                                     SCHEDULING ORDER

        ThisWK
            ___ day0D\
                     of ______, 2020, the Court having conducted an initial Rule 16(b) scheduling
                                                                                               ngg

conference pursuant to Local Rule 16.1(b), and the parties having determined after discussion that

the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

arbitration;

        IT IS HEREBY ORDERED that:

        1.     Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(l) within twenty-one (21) days of the date the Court

enters this Order. If they have not already done so, the parties are to review the Court’s Default

Standard for Discovery, Including Discovery of Electronically Stored Information (‘‘ESI”),

which is posted at http://www.ded.uscourts.gov (see Other Resources, Default Standard for

Discovery. Within fourteen (14) days from the date of this Order, counsel shall confer and

attempt to reach an agreement on a proposed form of order regarding discovery including

discovery of electronically stored information. Should counsel be unable to reach an agreement
 Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 2 of 15 PageID #: 264




on a proposed form of order, the Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information incorporated herein by reference, will apply to this matter.

       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before June 18, 2020.

Unless otherwise ordered by the Court, any motion to join a party or motion to amend the

pleadings shall be made pursuant to the procedures set forth in Paragraphs 8(g) and 9.

       3.       Application to Court for Protective Order. Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within thirty (30) days from the date the

Court enters this Order. Should counsel be unable to reach an agreement on a proposed form of

order, counsel must follow the provisions of Paragraph 8(g) below.

       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the disclosure
               of information in this case, the Court does not intend to preclude
               another court from finding that information may be relevant and
               subject to disclosure in another case. Any person or party subject to
               this order who becomes subject to a motion to disclose another
               party’s information designated “confidential” [the parties should list
               any other level of designation, such as “highly confidential,” which
               may be provided for in the protective order] pursuant to this order
               shall promptly notify that party of the motion so that the party may
               have an opportunity to appear and be heard on whether that
               information should be disclosed.

       4.      Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

version of any sealed document shall be filed electronically within seven (7) days of the filing of

the sealed document.
    Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 3 of 15 PageID #: 265




         5.       Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies of

all briefs and any other document filed in support of any briefs (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

         6.       ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

         7.       Disclosures. Absent agreement among the parties, and approval of the Court:

                  (a)      By (May 28, 2020 or June 19, 2020)1, Plaintiff shall identify the accused

product(s), including accused methods and systems, and its damages model, as well as the

asserted patent(s) that the accused product(s) allegedly infringe(s). Plaintiff shall also produce

the file history for each asserted patent.

                  (b)      By (June 11, 2020 or August 3, 2020), Defendant shall produce core

technical documents related to the accused product(s), sufficient to show how the accused

product(s) work(s), including but not limited to non-publicly available operation manuals,

product literature, schematics, and specifications. Defendant shall also produce sales figures for

the accused product(s).

                  (c)      By September 17, 2020, Plaintiff shall produce an initial claim chart

relating each known accused product to the asserted claims each such product allegedly

infringes.

                  (d)      By November 2, 2020, Defendant shall produce its initial invalidity

contentions for each asserted claim, as well as the known related invalidating references.



1
 The Parties were unable to reach agreement on certain deadlines. Where two dates are listed in this Proposed
Scheduling Order, the first date is the proposal of Plaintiff APS Technology, Inc. and the second date is the proposal
of Defendants Vertex Downhole, Inc. and Vertex Downhole, Ltd.
 Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 4 of 15 PageID #: 266




               (e)     By August 19, 2021, Plaintiff shall provide final infringement

contentions.

               (f)     By September 20, 2021, Defendant shall provide final invalidity

contentions.

       8.      Discovery. Unless otherwise ordered by the Court or agreed to by parties, the

limitations on discovery set forth in the Federal Rules shall be strictly observed.

               (a)     Discovery Cut Off. All fact discovery in this case shall be initiated so that

it will be completed on or before September 2, 2021. All expert discovery will be completed on

or before January 31, 2022.

               (b)     Document Production. Document production shall be substantially

complete by April 15, 2021.

               (c)     Requests for Admission. A maximum of 50 requests for admission are

permitted for each side.

               (d)     Interrogatories.

                       i.       A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

                       ii.     The Court encourages the parties to serve and respond to

contention interrogatories early in the case. In the absence of agreement among the parties,

contention interrogatories, if filed, shall first be addressed by the party with the burden of proof.

The adequacy of all interrogatory answers shall be judged by the level of detail each party

provides (i.e., the more detail a party provides, the more detail a party shall receive).

               (e)     Depositions.
 Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 5 of 15 PageID #: 267




                       i.      Limitation on Hours for Deposition Discovery. Each side is limited

to a total of 70 hours of taking testimony by deposition upon oral examination.

                       ii.     Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

action in this Court for the purpose of this provision.

               (f)     Disclosure of Expert Testimony.

                       i.      Expert Reports. For the party who has the initial burden of proof

on the subject matter, the initial Federal Rule of Civil Procedure 26(a)(2) disclosure of expert

testimony is due on or before October 7, 2021. The supplemental disclosure to contradict or

rebut evidence on the same matter identified by another party is due on or before November 18,

2021. Reply expert reports from the party with the initial burden of proof are due on or before

December 16, 2021. No other expert reports will be permitted without either the consent of all

parties or leave of the Court. Along with the submissions of the expert reports, the parties shall

advise of the dates and times of their experts’ availability for deposition.

                       ii.     Expert Report Supplementation. The parties agree they will permit

expert declarations to be filed in connection with motions briefing (including case-dispositive

motions).

                       iii.    Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it
 Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 6 of 15 PageID #: 268




shall be made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court. Briefing on such motions is subject to the page limits set out in

connection with briefing of case dispositive motions.

                (g)     Discovery Matters and Disputes Relating to Protective Orders.

                        i.      Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.

                        ii.     Should counsel find, after a reasonable effort pursuant to Local

Rule 7.1.1 that they are unable to resolve a discovery matter or a dispute relating to a protective

order, the parties involved in the discovery matter or protective order dispute shall contact the

Court’s Judicial Administrator to schedule an argument.

                        iii.    On a date to be set by separate order, generally not less than four

(4) days prior to the conference, the party seeking relief shall file with the Court a letter, not to

exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a date

to be set by separate order, but generally not less than three (3) days prior to the conference, any

party opposing the application for relief may file a letter, not to exceed three (3) pages, outlining

that party's reasons for its opposition.

                        iv.     The parties shall provide to the Court two (2) courtesy copies of its

discovery letter and any other document filed in support of any letter (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

                        v.      Should the Court find further briefing necessary upon conclusion

of the conference, the Court will order it. Alternatively, the Court may choose to resolve the

dispute prior to the conference and will, in that event, cancel the conference.
 Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 7 of 15 PageID #: 269




       9.      Motions to Amend / Motions to Strike.

               (a)     Any motion to amend (including a motion for leave to amend) a pleading

or any motion to strike any pleading or other document shall be made pursuant to the discovery

dispute procedure set forth in Paragraph 8(g) above.

               (b)      Any such motion shall attach the proposed amended pleading as well as a

“redline” comparison to the prior pleading or attach the document to be stricken.

       10.     Technology Tutorials. Although technology tutorials are not required by the

Court, they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted

on or before the date that the Joint Claim Construction Brief is filed.

       11.     Claim Construction Issue Identification. On December 3, 2020, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint

Claim Construction Chart to be submitted two weeks prior to service of the opening claim

construction brief. The parties’ Joint Claim Construction Chart should identify for the Court the

term(s)/phrase(s) of the claim(s) in issue, and should include each party’s proposed construction

of the disputed claim language with citation(s) only to the intrinsic evidence in support of their

respective proposed constructions. A copy of the patent(s) in issue as well as those portions of

the intrinsic record relied upon shall be submitted with this Joint Claim Construction Chart. In

this joint submission, the parties shall not provide argument.

       12.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on January 27, 2021. The Defendant shall serve, but not file, its

answering brief, not to exceed 30 pages, on March 1, 2021. The Plaintiff shall serve, but not file,
    Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 8 of 15 PageID #: 270




its reply brief, not to exceed 20 pages, on March 15, 2021. The Defendant shall serve, but not

file, its sur-reply brief, not to exceed 10 pages, on March 29, 2021. No later than April 5, 2021,

the parties shall file a Joint Claim Construction Brief. The parties shall copy and paste their

unfiled briefs into one brief, with their positions on each claim term in sequential order, in

substantially the form below.

                          JOINT CLAIM CONSTRUCTION BRIEF

I.      Agreed-Upon Constructions

II.     Disputed Constructions

        [TERM 1]

               1.      Plaintiff’s Opening Position

               2.      Defendant’s Answering Position

               3.      Plaintiff’s Reply Position

               4.      Defendant’s Sur-Reply Position

        [TERM 2]

               1.      Plaintiff’s Opening Position

               2.      Defendant’s Answering Position

               3.      Plaintiff’s Reply Position

               4.      Defendant’s Sur-Reply Position

The parties need not include any general summaries of the law relating to claim construction. If

there are any materials that would be submitted in an index, the parties shall submit them in a

Joint Appendix.

       13.   Hearing on Claim Construction. Beginning atSP on0D\, the

Court will hear argument on claim construction. The parties need not include any general
 Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 9 of 15 PageID #: 271




summaries of the law relating to claim construction in their presentations to the Court. The

parties shall notify the Court, by joint letter submission, no later than the date on which their

joint claim construction brief is filed: (i) whether they request leave to present testimony at the

hearing; and (ii) the amount of time they are requesting be allocated to them for the hearing.

Provided that the parties comply with all portions of this Scheduling Order, and any other orders

of the Court, the parties should anticipate that the Court will issue its claim construction order

within sixty (60) days of the conclusion of the claim construction hearing. If the Court is unable

to meet this goal, it will advise the parties no later than sixty (60) days after the conclusion of the

claim construction hearing.

       14.     Supplementation. Absent agreement among the parties, and approval of the Court,

no later than July 26, 2021 the parties must finally supplement, inter alia, the identification of all

accused products and of all invalidity references.

       15.     Case Dispositive Motions.

               (a)     All case dispositive motions, an opening brief, and affidavits, if any, in

support of the motion shall be served and filed on or before February 14, 2022. Briefing will be

presented pursuant to the Court’s Local Rules. No case dispositive motion under Rule 56 may be

filed more than ten (10) days before the above date without leave of the Court.

               (b)     Concise Statement of Facts Requirement. Any motion for summary

judgment shall be accompanied by a separate concise statement, not to exceed six (6) pages,

which details each material fact which the moving party contends is essential for the Court’s

resolution of the summary judgment motion (not the entire case) and as to which the moving

party contends there is no genuine issue to be tried. Each fact shall be set forth in a separate

numbered paragraph and shall be supported by specific citation(s) to the record.
Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 10 of 15 PageID #: 272




               Any party opposing the motion shall include with its opposing papers a response

to the moving party’s concise statement, not to exceed six (6) pages, which admits or disputes

the facts set forth in the moving party’s concise statement on a paragraph-by-paragraph basis. To

the extent a fact is disputed, the basis of the dispute shall be supported by specific citation(s) to

the record. Failure to respond to a fact presented in the moving party’s concise statement of facts

shall indicate that fact is not in dispute for purposes of summary judgment. The party opposing

the motion may also include with its opposing papers a separate concise statement, not to exceed

four (4) pages, which sets forth material facts as to which the opposing party contends there is a

genuine issue to be tried. Each fact asserted by the opposing party shall also be set forth in a

separate numbered paragraph and shall be supported by specific citation(s) to the record.

               The moving party shall include with its reply papers a response to the opposing

party’s concise statement of facts, not to exceed four (4) pages, on a paragraph-by-paragraph

basis. Failure to respond to a fact presented in the opposing party’s concise statement of facts

shall indicate that fact remains in dispute for purposes of summary judgment.

               (c)     Page limits combined with Daubert motion page limits. Each party is

permitted to file as many case dispositive motions as desired provided, however, that each SIDE

will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40

pages for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of

the number of case dispositive motions that are filed. In the event that a party files, in addition to

a case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an

expert’s testimony, the total amount of pages permitted for all case dispositive and Daubert
Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 11 of 15 PageID #: 273




motions shall be increased to 50 pages for all opening briefs, 50 pages for all answering briefs,

and 25 pages for all reply briefs for each SIDE. 2

       16.    Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

       17.    Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three (3) pages of argument, may be opposed by a maximum of

three (3) pages of argument, and the side making the in limine request may add a maximum of

one (l) additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three (3)

pagesubmission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

permitted by the Court.

       18.    Pretrial Conference. On -XO\ the Court will hold a pretrial conference in

Court with counsel beginning at SP Unless otherwise ordered by the Court, the parties

should assume that filing the pretrial order satisfies the pretrial disclosure requirement of Federal

Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the joint proposed final



2
       The parties must work together to ensure that the Court receives no more than a total of
       250 pages (i.e., 50 + 50 + 25 regarding one side’s motions, and 50 + 50 + 25 regarding
       the other side’s motions) of briefing on all case dispositive motions and Daubert motions
       that are covered by this scheduling order and any other scheduling order entered in any
       related case that is proceeding on a consolidated or coordinated pretrial schedule.
Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 12 of 15 PageID #: 274




pretrial order in compliance with Local Rule 16.3(c) and the Court’s Preferences and Procedures

for Civil Cases not later than seven (7) days before the pretrial conference. Unless otherwise

ordered by the Court, the parties shall comply with the timeframes set forth in Local Rule

16.3(d)(1)-(3) for the preparation of the joint proposed final pretrial order.

                The parties shall provide the Court two (2) double-sided courtesy copies of the

joint proposed final pretrial order and all attachments. The proposed final pretrial order shall

contain a table of contents.

         19.    Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict
       VHYHQ 
forms three (3) business days before the final pretrial conference. This submission shall be

accompanied by a courtesy copy containing electronic files of these documents, in Microsoft

Word format, which may be submitted by e-mail to mn_civil@ded.uscourts.gov.

         20.    Trial. This matter is scheduled for a 5 day MXU\trial beginning at 9:30 a.m. on

-XO\, with the subsequent trial days beginning at 9:00 a.m. Until the case is submitted

to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be

timed, as counsel will be allocated a total number of hours in which to present their respective

cases.

         21.    Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order to

enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

indicating among other things how the case should proceed and listing any post-trial motions each

party intends to file.
Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 13 of 15 PageID #: 275




         22.   Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

briefs relating to any post-trial motions filed by that side, no matter how many such motions are

filed.


                                                     7KH
                                                     7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                                       H +RQR
                                                            QRUDEOH0DU\HOOHQ1RUHLND
                                                            QR
                                                     8QLWHG6WDWHV'LVWULFW-XGJH
Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 14 of 15 PageID #: 276




                  EVENT                        APS DEADLINE         VERTEX DEADLINE
Initial Disclosures                                 Within 21 days of this Order
Proposed Protective Order due to Court              Within 30 days of this Order
Plaintiff to identify accused products,
patents infringed by accused products, file    May 28, 2020            June 19, 2020
histories of patents, and damages model
Defendants to produce core technical
documents and sales figures for accused        June 11, 2020          August 3, 2020
products
Plaintiff to produce initial infringement
                                                        September 17, 2020
contentions
Defendants to produce initial invalidity
                                                        November 2, 2020
contentions
Deadline for substantial completion of
                                                          April 15, 2021
document production
Parties to exchange a list of claim term(s)
                                                        December 3, 2020
for construction
Deadline to file joint claim construction
                                                         January 13, 2021
chart
Plaintiff to serve opening claim
                                                         January 27, 2021
construction brief
Defendants to serve answering claim
                                                          March 1, 2021
construction brief
Plaintiff to serve reply claim construction
                                                          March 15, 2021
brief
Defendants to serve sur-reply claim
                                                          March 29, 2021
construction brief
Deadline to file joint claim construction
                                                           April 5, 2021
brief
Final date to join a party or amend
                                                          June 18, 2020
pleadings
Claim construction hearing                           0D\DWSP
Plaintiff to produce final infringement
                                                         August 19, 2021
contentions
Defendants to produce final invalidity
                                                        September 20, 2021
contentions
Parties to finally supplement identification
of accused products and invalidity                         July 26, 2021
references
Deadline to complete fact discovery                     September 2, 2021
Deadline to serve opening expert reports
                                                         October 7, 2021
by party bearing the burden of proof
Deadline to serve rebuttal expert reports               November 18, 2021
Deadline to serve reply expert reports                  December 16, 2021
Case 1:19-cv-01166-MN Document 28 Filed 05/11/20 Page 15 of 15 PageID #: 277




                   EVENT                  APS DEADLINE        VERTEX DEADLINE
Deadline to complete expert depositions            January 31, 2022
Case-dispositive motions due                      February 14, 2022
Oppositions to case-dispositive motions
                                                   February 28, 2022
due
Replies to case-dispositive motions due               March 7, 2022
Pre-trial conference                            -XO\DWSP
Trial  GD\MXU\                                    -XO\
